        Case 1:19-cr-00603-KPF Document 57 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              v.
                                                   19 Cr. 603-2 (KPF)

                                                        ORDER
 MOHAMED RASHED,

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      It is hereby ORDERED that Defendant Mohamed Rashed’s bail be

modified to remove the condition of home detention and replace it with a

curfew, enforced by GPS monitoring, with the hours to be set at the discretion

of Pretrial Services.

      SO ORDERED.

 Dated: October 23, 2020
        New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
